DETAILED ACTION
The following non-final Office action is in response to Applicant’s submission received on 09/11/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 have been examined and are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, the claims pass Step 1.  
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 1 for example recites an abstract idea of testing different versions of a feature.  The limitations that recite an abstract idea are indicated in bold below:
determining a spatial granularity to divide an area into a plurality of grid cells; 
randomly splitting the plurality of grid cells into a plurality of testing groups, wherein a quantity of the plurality of testing groups is determined based on a quantity of the multiple versions of the feature to be tested; 
determining a temporal granularity to divide a testing period into a plurality of testing intervals; 
during each of the plurality of testing intervals, respectively assigning the multiple versions of the feature to the plurality of testing groups by: 
enabling each of the multiple versions of the feature on one or more of the plurality of computing devices located in the corresponding testing group to collect test data, and 
rotating the assignment of the multiple versions of the feature from a testing interval to a next testing interval; 
obtaining a treatment effect for each of the multiple versions of the feature based on the test data; and 
determining an optimal version of the feature based on the multiple obtained treatment effects.

The limitations above describing testing different versions of a feature and determining an optimal version including determining the spatial and temporal parameters of the testing, enabling or executing the testing, and obtaining results fall under the abstract idea subject matter grouping of certain methods of organizing human activity because determining an optimal choice from evaluated choices (e.g., which pricing strategy or algorithm should be used by a service provider for users in a ride-hailing platform (see 0029, 0062 of specification)) through experimentation or testing is interpreted as similar to other fundamental economic practices identified by the courts.  For example, the Office’s 2019 PEG references the OIP Technologies, Inc. v. Amazon.com, Inc. decision with respect to certain methods of organizing human activities in which the court noted that the claims involving testing pricing with users was similar to other fundamental economic concepts found to be abstract ideas by the courts.  The performance of the claim limitations using computing devices does not preclude the conclusion that the claim recites an abstract idea.  For example, in the TLI Communications decision, the court noted that even though a claim may recite concrete, tangible components, these components do not exclude the claim from the reach of the abstract-idea inquiry (See TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016)).  
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional element of a plurality of computer devices to implement the abstract idea are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer or merely use a computer as a tool to perform an abstract idea.  See MPEP 2106.05(f) regarding mere instructions to implement on a computer and merely using a computer as a tool.  Also, as explained in the Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) decision (citing Alice, 134 S. Ct. at 2359), “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility.”  Thus, the generic computer elements do not impose any meaningful limits on practicing the abstract idea.  The additional element of the plurality of computing devices also amounts to merely indicating a field of use or technological environment in which to apply the abstract idea which does not provide a meaningful limitation similar to how limiting the abstract idea in Electric Power Group to data related to the electric power grid was not a meaningful limitation.  See MPEP 2106.05(h) regarding generally linking the use of the abstract idea to a particular technological environment or field of use.  Accordingly, the additional element does not integrate the abstract idea into a practical application because the recitation of the computing devices does not impose any meaningful limits on practicing the abstract idea.   
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional element of a plurality of computer devices amounts to no more than mere instructions to apply the exception using generic computer components and generally linking to a field of use or particular technological environment.  Therefore, the additional element does not provide an inventive concept.  Also, according to the specification, no more than general conventional computing devise are required (see paragraphs 0032, 0033 of originally filed specification).  Based on the reasons presented, the claim is not patent eligible.
The dependent claims include the limitations of the independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale discussed above regarding the independent claim and abstract idea also apply to the dependent claims.  Also, the dependent claims further limit the abstract idea to a more narrow abstract idea by further describing: what the versions of the feature and the features comprise, the determinations of the spatial and temporal granularity parameters of the testing, evaluating rewards between a treatment and control group, and making assignments of the versions for different time intervals. Such narrowing creates a more narrow abstract idea but does not transform the abstract idea into patent-eligible subject matter. 
 Claims 11-15 and 16-20 recite limitations similar to those recited in method claims 1-10 and therefore the same analysis above with respect to claims 1-10 also applies to these claims. 
Applicant’s claims are not patent-eligible.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grosso US 2016/0267509 A1 Automated Rules-based Pricing (0077 – A/B test pricing rule)
Yin US 11,132,700 B1 Identifying Direct and Indirect Effects in A/B tests (Figs. 1, 2)
Lebedev US 2020/0410529 A1 Unbiased Estimate of Causal Effects in Online Experiments (A/B testing 0057-0065).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISSA D KARMIS/Examiner, Art Unit 3683


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683